EC/Mauritania Fisheries Partnership Agreement for the period 1 August 2008 to 31 July 2012 (debate)
The next item is the report by Mrs Carmen Fraga Estévez, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for the period 1 August 2008 to 31 July 2012 - C6-0199/2008 -.
Member of the Commission. - Mr President, let me first extend my gratitude to the Fisheries Committee and especially to its rapporteur, Mrs Fraga, for her report.
This revised protocol has set the fishing possibilities and the financial contribution for the period 1 August 2010 to 31 July 2012. It is the result of a long and complex negotiation process between the European Commission and Mauritania that was launched in October 2007, following serious under-utilisation of the protocol by European ship-owners, namely under-utilisation for cephalopods and the small pelagic species.
The main changes introduced in the new protocol are, firstly, related to the duration of the protocol, which we have extended from two to four years, and, secondly, a reduction of the fishing possibilities for cephalopods, following scientific advice, and for small pelagics, following the actual utilisation and the forecasts for the European Union fleet. Thirdly, an overall reduction of the financial contribution over a four-year period, from an average of EUR 86 million per year to an average of EUR 72.25 million per year, but with an increase within this allocation of the part dedicated to supporting the country's fisheries policy: from EUR 11 million per year in 2008-9 to EUR 20 million per year in 2011-2012. Fourthly, there is a revised procedure for dealing with infringements in Mauritanian waters.
This is a well-balanced protocol which conciliates the different interests: the need to adjust the EU financial contribution to reduced fishing possibilities for the EU fleet, and the importance of giving greater support to the fisheries sector in Mauritania so as to encourage the integration of this sector into the Mauritanian National Development strategy.
The Fisheries Partnership Agreement contributes 20% of the budgetary revenues of the Mauritanian state, compared to approximately 30-35% in the period 2004-2005. The Fisheries Partnership Agreement amounts to 80% of the overall revenues from the fisheries sector within the state budget. The European Community fishing effort in the Mauritanian EEZ represents 20% of the overall effort - that is both artisanal and industrial fleets.
During the negotiations, the Mauritanian side asked the Commission to make every effort to pay the first annual financial contribution by the end of August 2008. This contribution is crucial for the Mauritanian national budget considering, as I said earlier, that annual payments under the Fisheries Partnership Agreement represent 15 to 20% of the country's budget. It is also of vital importance for EU operators in the region whose activities may suffer in the event of non-payment before that date - that is due to non-ratification on the Community side.
I would also like to make reference to the question of relative stability, which was also raised by one of the Member States during the June Council, and to remind you that the Commission has no legal obligation to apply the previous allocation of fishing possibilities (i.e. relative stability) under the Fisheries Partnership Agreement, that is agreements which have a financial compensation, such as the one we are considering today. This is because it needs to guarantee that the allocation reflects the best possible option for ensuring value for money (i.e. optimisation of the utilisation for the financial contribution). Under these agreements, fishing possibilities should be allocated according to other criteria such as the utilisation rate of the previous protocol, the Member States' requests during negotiations and historical fishing possibilities allocated to the Member States and also the situation/capacity of the fleet.
rapporteur. - (ES) Mr President, I would like to say that, once again, we have worked very hard in the Committee on Fisheries so that the Commission and the European Union can honour their commitments.
It was perhaps the Commission's initial lack of interest in the negotiations that led to some of the criticisms in the report about the procedure that was followed, despite the fact that Mauritania continues to be one of the European Union's major fishing partners and despite the fact that the financial contribution is still one of the largest and involves ever-greater commitments towards developing the Community fisheries sector.
It is therefore difficult to understand why the text that has been negotiated entails a big reduction in the permissible catch of between 25% and 50% for almost all categories of fish and why, in addition to the technical measures, conditions have been accepted which for us are difficult to understand.
As we have said on several occasions in this forum, and as Europêche said in a letter to you, Mr Borg, there is not much point in negotiating marvellous fishing opportunities - which is not the case in this Agreement - if we then accept technical conditions which prevent us being able to take proper advantage of those possibilities.
The minimum size set for octopus bears no relation to the size set for adjacent areas; the additional two-month biological recovery period negotiated at the last minute, virtually unbeknown to the fisheries sector, was based on a poor quality scientific report and was introduced at the request of the Mauritanian party without the necessary prior consultation of the joint scientific committee; it is based solely on cephalopods, despite the fact that the recovery period affects all categories. All of this is a disturbing indication of how the European Commission sometimes negotiates.
It is for this reason, Mr President, Mr Borg, that we must renew our insistence on greater involvement for the European Parliament, at least as an observer at the joint committee meetings, as a minimum institutional transparency requirement, which should have been met some time ago.
It would not be a bad thing, given the new powers which we hope the European Parliament will acquire with the entry into force of the Lisbon Treaty - which was imminent and I am convinced must take place soon - for the Council and the Commission to prepare themselves for involving Parliament in a role which, sooner or later, it will be called upon to fulfil.
We also hinted in the report that we were disappointed that the Commission, and here I am afraid that I have to disagree with you, Mr Borg, had failed to respect the relative stability of the Agreement, by giving itself powers to relax a criterion which on other occasions it has regarded as virtually sacrosanct, an action which we will keep a very close watch on, as our remit demands.
I hope that in the case to which you referred, that of cephalopods, the allocation keys based on relative stability and on the historic fishing rights in this fishing ground will be respected.
We will be very keen to know the outcome of the meetings which have been scheduled in various fora and joint committees to resolve some of the technical questions to which I referred in the report and which can, as is still the case in Morocco, tie up a fleet which desperately needs access to the fishing opportunities for which it is paying large amounts of money.
Despite all this, with its duration increased to four years, as you said, this protocol continues, along with the Morocco protocol, to be the most important fisheries collaboration between the European Union and developing countries, and for this reason we obviously seek a vote against the two new amendments proposed and swift approval of the Commission proposal.
on behalf of the PPE-DE Group. - (NL) The fisheries agreement with Mauritania, concluded as recently as 1 August 2006, was due to be extended this year. On 14 December last year the Commission suddenly suggested that it should be terminated since the fishing opportunities were not being fully used by the European fishing fleet, particularly those relating to small pelagic species.
This came as a great surprise to us. Partly at the urging of Parliament itself talks were held to re-negotiate the fisheries protocol. The new protocol now put to us by the Commission represents very rigorous cuts compared with the old one. Not only are the fishing opportunities for species not fully taken up in previous years cut, but there are severe cuts for all fish species: 25% for cephalopods, 10 to 50% for demersal species and 43% for pelagics, whilst the financial compensation paid to Mauritania remains unchanged or only slightly reduced in the years ahead. We wonder if these cuts were really necessary and what was the rationale behind them, especially since the fishery sector is currently experiencing great difficulties due to the crisis over fuel prices and the cuts in fishing opportunities. There would thus seem to be no obvious reason to limit fishing opportunities further, certainly when there was no biological or scientific need to do so.
The fishery sector must be able to use any fishing opportunity there is just at present. One possibility, for example, might be to switch the Mediterranean tuna fishery to Mauritania. The Dutch pelagic fishing fleet is also hit by the proposed restrictions, especially on pollock, herring and mackerel. So much for Mauritania.
A brief word or two on the Commission's proposals. I am very happy with these, if not with the proposals on Mauritania. I think there are many useful pointers for adapting the fleet in response to the fuel crisis and I hope that these new measures will be enough to prevent job losses in the sector.
on behalf of the PSE Group. - (ES) Mr President, the noteworthy fact about this new protocol is that although its duration has been extended from two to four years, fishing opportunities have been reduced.
The allocation of licences under the protocol for category 5 (cephalopods), which gives Spain 24 licences, will not please the Spanish administration because that number is not enough to satisfy the applications from the sector directly affected by this category.
The Council has the power to decide on a new allocation of licences, taking utilisation into account. However, in this case it has not been based on averages but on the period between late 2007 and early 2008, when the situation engendered by the disputes with Mauritania, due to the use of certain technical measures, led to a large part of the European fleet being reluctant to conclude this Agreement, due to the fear of boarding, as happened in the first quarter of 2008.
Since the new protocol has solved the technical problems and opened up a more secure procedure for settling technical differences between the parties, that will surely lead to a greater number of vessels wanting to access this fishing ground, which is becoming safer by the day, and therefore offering more guarantees, than in the previous protocol.
on behalf of the Verts/ALE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, when it comes to fisheries agreements, we Greens have an interpretation which is slightly different from those of the other groups. We regard fisheries agreements as falling not only under the heading of purely and strictly commercial agreements, but also under the heading of European policies. That is why I shall be referring to the opinion of the Committee on Development, which also emphasises our commitments on providing development aid and supporting democracy and good governance.
The question which we have already asked in the discussions within the Committee on Fisheries is why the Commission has threatened to terminate the fisheries agreements with Mauritania barely a year after they were signed.
As far as we are concerned, fisheries agreements are not merely agreements in which we are allowed to utilise a resource and pay for it, and when we utilise less we pay less. No, we are cutting fishing opportunities because the European fishing fleet has utilised less in the areas concerned. Yet is it Mauritania's responsibility, is it Mauritania's fault, if the European fleet has gone elsewhere for certain fishing categories?
We have always asked that fisheries resources be respected in other fisheries agreements, and we have always said that too much was being utilised and that in any case there would come a time when resources would be reduced. This is exactly what is happening at the moment. We agree with the Commission that resources should be restored to the level at which fishing is viable, and that that is a good thing. However, there is something else which we certainly do not agree with. During the discussions which took place we asked what would happen when the compensation is reduced in line with the level of fishing, so that the compensation would be reduced from EUR 86 million to EUR 70 million, which would mean that Mauritania's income would be reduced by EUR 40 million over a period of three years.
You told us, 'There is no problem. We cannot switch from the fishing quota to something different, and decide to work on development instead'. We understand this too, and you undertook, on behalf of the Commission, to ensure that there would be compensation for those EUR 40 million as part of development policy. Yet today, in this agreement, we cannot see any sign of this compensation except in a footnote which says that the possibility of compensation exists. So we do not believe in this compensation, and I think that you have deceived Mauritania to some extent in this agreement, because no provision has been made for the agreed compensation.
If you will permit, I should just like to remind you that when I was head of the EU mission covering the elections in Mauritania, the European Union undertook to support this young democracy, yet our first political act is to threaten to terminate the fisheries agreements. This is not, in my opinion, a policy of development aid, and I should really like to know what guarantee you can give us, as MEPs, regarding this compensation for the reduction decided on.
(FR) Mr President, the fisheries agreement between Europe and Mauritania, about which our fellow Member and friend Mrs Fraga Estévez has written a report, covers one of the richest regions of the world in terms of fish stocks. That is why, for example, in Dakhla, the former Spanish capital Villa Cisneros, in that part of Western Sahara now under Moroccan control, there is a 40 km sea inlet which is called the Rio de Oro, or Gold River, because of the reflection of sunlight on the scales of the shoals of fish.
In the past, this abundance of fish has actually caused us problems with Morocco. Now we are having to tackle a similar problem, but one which concerns fishing in Mauritania from 2008 to 2012. This is an area where octopus and cephalopod stocks, for example, may decline, hence the biological recovery period, but where, conversely, it is essential to fish for sardines, since the sardine is a predator of the octopus.
In practical terms, this means first of all distributing the fishing quotas, the licences, between five European countries, including Spain, obviously, and Italy, but also Portugal, Mr President, and there are some other vessels, freezer trawlers, perhaps from the Baltic States. After that, it is a matter of reducing catches from approximately 400 000 tons to 250 000 tonnes because, strangely enough, these quotas are not being used, and this also applies to Moroccan-controlled Western Sahara, which is something, General Morillon, that our Mediterranean tuna fishermen can only dream about.
In Mauritania, the average use of fishing opportunities ranges from 90% for crustaceans to a mere 22% for tuna. As in all these agreements and protocols, there is obviously a financial contribution which is paid for the right to fish, and which is round EUR 300-305 million over four years, at the rate of EUR 70 or 80 million a year. Mr Borg has told us how important this contribution is, since it represents approximately 15% of Mauritania's annual budget. This operation is also advantageous for Mauritania because the contribution remains at more or less the same level whereas catches, by contrast, are declining. Nevertheless, the Mauritanians are causing a serious problem by their harassment of our vessels, and by the boardings which they carry out simply in order to collect fines along the way, although it is true that the European Commission, as Mrs Isler Béguin reminded us just now, has not been particularly sympathetic here, and is now putting pressure on the Mauritanian Government.
Although fishing is obviously very important in these areas, on the Moroccan side, for example in Dakhla, the fish is exported to Brazil and provides a living for the entire town, hence the concern, on the part of the FAO and the ACP countries, to have a sustainable fishing industry and a code of good conduct. Mr President, perhaps in spite of the conduct of the European Commission, which has not always been very 'good' during these negotiations with the young democracy of Mauritania, we should nevertheless welcome this agreement, because it is perhaps one of the last that we shall obtain in this region, now that Morocco wants to preserve and resume control of its natural resources.
(ES) Mr President, Commissioner, ladies and gentlemen, we had great hopes that renegotiation of the protocol to the Agreement with Mauritania might be able to make up for the previous poor negotiation; we also thought that it would serve to rectify the unsatisfactory outcome to the negotiation of the Morocco Agreement for the commercially important cephalopod fleet, which has huge socioeconomic significance in Galicia and has therefore been suffering the effects of these two poorly negotiated agreements, in addition to the general crisis in the fisheries sector.
However, it was not to be, and so we cannot praise or congratulate the Commission on this outcome. In general, there is a huge reduction in fishing opportunities and financial compensation is not tailored to that reduction. Little heed has been paid to the sector affected, and the technical measures which have been agreed, besides being ambiguous, are prejudicial to the Community fleet. In the case of cephalopods, the minimum size for octopus, as the report said, is the highest in the region, and there is no need for it, with the result that this cephalopod fleet has effectively been finished off and, as if that were not enough, the allocation of licences is damaging to relative stability, which is harmful to the Spanish fleet.
As you will understand, Mr Borg, although we very much regret the fact, all these considerations mean that we cannot congratulate you on the results achieved in this case, because I believe that they could and should have been much better.
Member of the Commission. - Mr President, first of all I would like to thank you for the interesting comments and the debate that we have had. I would like to pick up on a couple of points that have been raised.
First of all you are correct to point out that there are fewer fishing opportunities under this revised protocol. This was precisely the reason behind our decision to effect a renegotiation, because we needed to ensure maximum utilisation of the fishing opportunities, whereas under the previous situation there was significant under-utilisation of the fishing possibilities both with regard to small pelagics and with regard to cephalopods.
On the issue of technical requirements, for example with regard to dredges, we hope that we will find a solution quickly to this issue, and the Mauritanian authorities are very well disposed to finding a solution to the satisfaction of both sides. Regarding rest periods, this request came originally from the industry since they maintain that, after such rest periods, catches become more profitable.
On the question of setting the minimum size for octopus at 500 g, I need to make the point that we are dealing with a third country, a sovereign nation, Mauritania, and its own regulation specifies that the minimum size for octopus is 500 g. This was a line we could not cross during negotiations: one cannot ask a third country to change its legislation because it is interesting to our own fishermen to catch smaller-sized cephalopods. However, we do recognise that there is not one harmonised regulation on the subject in the region. There are other countries which allow catches of cephalopods of smaller size, and therefore a decision on this matter should be taken within the COPACE organisation.
On the issue of allocation keys, i.e. what is known as 'relative stability', as I said before the Commission is not bound to transfer relative stability from one agreement to another or from one protocol to another.
However, it is provided for in the agreement and in the protocol that, should Member States need more opportunities, and should such requests be based on science, on the state of the stock, then such requests could certainly be considered, and I would undertake to take them up with Mauritania in order to negotiate increases, as in the case for example of cephalopods, if there is a specific request to do so.
I need to make the point that with regard to cephalopods licences were utilised on 22 occasions and in the new protocol there is provision for 25, so we are actually catering for creating a buffer, allowing for utilisation.
If the particular Member State involved maintains that they have requests in excess of 25, as long as they give us the specific facts, we will take those up with Mauritania in order to bring about an increase, always as long as the state of the stock allows. I need to underline the fact that with regard to cephalopods we do have problems concerning the sustainability and the health of the stock.
Again on the question of this whole issue of relative stability, I would also like to point out that one cannot have one's cake and eat it. On one hand, when it comes to the allocation of cephalopods, the allocation seems not to please one particular Member State. But then when it comes to tuna where there is a significant increase of allocations for that same Member State, then that works out in the Member State's favour and we have received no complaints in that regard.
Concerning the reason for the denunciation and the renegotiation of the protocol, namely that it was under-utilised, again I would like to make the point made by Mrs Isler Béguin that such agreements are not only about fisheries but also about development assistance. In fact, whereas we have decreased the financial component for fishing opportunities, there is a clear undertaking on our part to increase the development component, and we are fully committed to respect this.
Therefore, in total, the financial allocation has been maintained over the four-year term. The budgetary support to the 10th EDF will compensate for the remaining EUR 40 million for 2009/10-2012 at the rate of EUR 10 million per year and this means that Mauritania will be receiving a financial package which, when you take into account both what they are receiving by way of compensation for fishing opportunities - which have been reduced on the basis of what was actually being fished in Mauritanian waters - and the increase to the budgetary support through the 10th EDF ad hoc compensation within this protocol, we end up with a situation where the total package is equivalent to the fishing package that they had under the previous financial protocol.
Finally on the issue of boarding I would like to say that a meeting of the working group will be held this Sunday, this weekend, in order to discuss this specific issue and to agree on recommendations and guidelines that should solve the issue. On the point made by Mrs Fraga at the very outset concerning participation of MEPs, the Commission considers that the same approach that is followed for the participation of MEPs in bilateral negotiations has to be followed as regards joint committees where the two parties are officially represented.
The Commission will, however, continue to cooperate with Parliament on the basis of the framework agreement that exists.
rapporteur. - (ES) Mr President, I will try to be systematic. In the first place, with regard to the point made by Mrs Isler Béguin, I would point out that the funds for development cooperation increase over the four years that the protocol is in force.
It is the total financial contribution which is being reduced by 19 %, but amounts allocated to development cooperation are increasing to EUR 11 million, EUR 16 million, EUR 18 million and EUR 20 million, so as far as development cooperation is concerned you need have no worries, because those amounts are actually being increased.
Mr Borg, as regards the minimum size for octopus, and since the technical measures are important for take-up of fishing opportunities, I would say that this is not a problem which needs to be dealt with at this juncture. You know very well that the matter is still pending.
I keep on saying this: the size is the highest in the whole region. The Fishery Committee for the Eastern Central Atlantic (CECAF) said at its meeting this year that a common minimum size should be set for the whole region and I think that here the Commission should make an effort to ensure that this matter ceases to be an issue.
The report drawn up by the Mauritanian scientific committee states that in November, for example, 50% of the catch in the Mauritanian fishing ground can be octopus of between 300 and 500 grams, in other words there is a problem with minimum size in the Mauritanian fishing ground and elsewhere.
With regard to relative stability, I am not going to get into an argument with you, but this is a topic which we have discussed in Parliament, one which is in the basic regulation which we have been discussing along with the regulation of licences for third countries, but the initial allocation is another matter.
The initial allocation needs to respect historical rights and then if, under that allocation, fishing opportunities are not taken up, the Commission may, I agree, give them to whoever wants them and applies for them, but initially it is the historical rights which must be respected and, in the case of category five in Mauritania, this has not been the case, Mr Borg.
I will not elaborate any further. I could answer more questions, but I think that, even though I cannot see very well without my glasses, I have run out of time.
The debate is closed.
The vote will take place tomorrow, 10 July 2008.